DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/19/22.
Applicant’s election without traverse of claims 6-12 in the reply filed on 7/19/22 is acknowledged.

Claims 6-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	The phrase “the EPE foam” (cl 6:5) is indefinite because it is unclear whether it is related to the EPE foam having the EVA additive.  It appears the phrase should be changed to -- the EPE foam having the Ethylene-Vinyl Acetate (EVA) additive--.
	The phrase “the EPE foam” (cl 6:6, both occurrences) is indefinite because it is unclear whether it is related to the EPE foam having the EVA additive.  It appears the phrase should be changed to -- the EPE foam having the Ethylene-Vinyl Acetate (EVA) additive--.
  	Corrections are required.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bradenbaugh (US2005/0109288) in view of Chambers et al (USPN 5895170).
 	Regarding claim 6, Bradenbaugh teaches: 
 	A method of manufacturing a ring dam (Bradenbaugh: seal 30), fitting between a fluid container (Bradenbaugh: tank 15) and a housing (Bradenbaugh: jacket 20) for the fluid container (Bradenbaugh: seal 30 is found between two walls; figs 1, 3, and 11), comprising the steps of: 
 	extruding Polyethylene (EPE) foam through a die (Bradenbaugh: paras. 0021 and 0025); 
 	allowing the EPE foam to cure (Bradenbaugh: paras. 0021 and 0025); 
 	cutting the EPE foam into a predetermined length, wherein the EPE foam has a first end and a second end (Bradenbaugh: paras. 0021 and 0025); and 
 	heat welding the first end and the second end together to form a continuous ring (Bradenbaugh: para. 0025).
 	However, Bradenbaugh does not teach the EVA additive.  Chambers et al teach a ring seal made of polyethylene foam having an EVA additive for flexibility (col 6:30-33).  Since Bradenbaugh and Chambers et al are analogous with respect to polyethylene foam ring seals, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use EVA additive as taught by Chambers et al in the polyethylene foam ring seal of Bradenbaugh in order to enhance flexibility of the ring seal.
 	Regarding claim 7, such is taught by Bradenbaugh since the material of the ring seal is wrapped around the tank (Bradenbaugh: paras. 0021 and 0025).
 	Regarding claims 8-11, the specific shape of the ring dam is a mere obvious matter of choice dependent on the desired final product.  Since ring dams/seals having the claimed shapes are well-known in the ring seal art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to design the seal of Bradenbaugh to have the claimed designs in order to enhance its sealing function.  
 	Regarding claim 12, Bradenbaugh teach heat welding but does not teach using a heat fin.  Since heat fins are well-known in the heat welding art for its efficiency and simplicity, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a heat fin to heat weld the ends of the seal 30 together with simplicity.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following USPs teach ring seals having various cross-sections and shapes: 20040195783,3980311, and 3778176.  GB944305 teach a ring seal having a specific cross-section.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H LEE whose telephone number is (571)272-1204. The examiner can normally be reached M-Th 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EHL
/EDMUND H LEE/Primary Examiner, Art Unit 1744